—Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered November 19, 2007. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree and menacing in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]) and menacing in *1509the second degree (§ 120.14 [1]). Defendant failed to preserve for our review his contention that County Court erred in agreeing with the People that he should not be adjudicated a youthful offender and, in any event, that contention lacks merit (see People v Daniels, 20 AD3d 940 [2005], lv denied 5 NY3d 805 [2005]; People v Mauricio, 8 AD3d 1089, 1090 [2004], lv denied 3 NY3d 678 [2004]). Likewise, the contention of defendant that he was prejudiced by prosecutorial misconduct is unpreserved for our review (see People v Gordon, 277 AD2d 1053 [2000], lv denied 96 NY2d 759 [2001]), and it lacks merit. Present—Smith, J.P., Fahey, Carni and Green, JJ.